DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), while no new matter should be entered:
(i)	Claims 2 and 16 state a bar, a conference table, an end table, a nightstand, a cocktail table, a podium and a product display table, which are not shown in the figures.
(ii)	Claims 7 and 21 state a highlight function; a zoom function; a scroll function and a selection function, which are not shown in the figures.
(iii)	Claims 11 and 25 state while the user input passive device is obstructing the at least the portion of the display area: disabling…the digital pad, which is not shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 13-14 and 18 are objected to because of the following informalities:  
	Claim 13 at line 6 needs to be changed from “the processing module” to “a processing module” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 14 that depends upon claim 13.
	Claim 13 at line 8 needs to be changed from “the creation” to “creation” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 14 that depends upon claim 13.
	Claim 18 needs to be amended to add a period at the end of line 6.  Appropriate correction is required. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-7, 12-15, 17-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2015/0153951 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2011/0169749 A1 to Ganey et al. (“Ganey”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, an embodiment of Kim discloses a method (Figs. 19c, 19d, 23b: 5100, 5200, 6200, 6300; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} is used to detect a touch position as well as a touch pressure) comprises: transmitting, by a plurality of drive sense circuits, a plurality of signals on a plurality of electrodes(5100/6200 or 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} inherently includes circuits in the form of wires/electrical connections being used to drive capacitive signals onto the first electrodes or second electrodes with changes in capacitive detected by the other of the first and second electrodes in which circuits in the form of wires/electrical connections carry these sensed changes to a processor to analyze them to detect one or more touch inputs); detecting, by a set of drive sense circuits of the plurality of drive sense circuits, a change in electrical characteristics of a set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance inherently includes a touch input being sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes) of the plurality of electrodes(5100/6200 or 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067); interpreting, by a processor, the change in the electrical characteristics of the set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067) to be caused by a user input device (Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0052, especially – “stylus”, 0064, 0066-0067 - one of 5100/6200 and one of 5200/6300 – mutual capacitance inherently includes a touch input, such as by a stylus, is inherently sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes).
	The embodiment of Kim does not expressly disclose an interactive display device; interpreting, by a processing module of the interactive display device, the change in the electrical characteristics of the set of electrodes to be caused by a user input passive device in close proximity to an interactive surface of the interactive display device; generating, by the processing module, a digital pad on the interactive surface for interaction with the user input passive device; and interpreting, by the processing module, user inputs received from the user input passive device in close proximity to the digital pad as functions to manipulate data on a display area of the interactive display device.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
              
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Other embodiments of Kim teach an interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶¶0094-0095, 0130); interpreting, by a processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107) of the interactive display device(100)(Figs. 1; 5-7: 204, 210, 216; ¶0130), a touch input caused by a user input device(stylus)(Fig. 5: VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128) in close proximity to an interactive surface(204)(Fig. 7: 210, 216: VIRTUAL TOUCH PAD; ¶¶0127-0128, 0130) of the interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶0130); generating, by the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0125), a digital pad(214)(Fig. 6; ¶0128) on the interactive surface(204)(Figs. 6-7: 210, 216; ¶¶0128, 0130) for interaction with the user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0130-0132); and interpreting, by the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0131-0132, 0134-0135, 0137), user inputs received from the user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0130-0136) in close proximity to the digital pad(214)(Fig. 7; ¶¶0130-0136) as functions to manipulate data(204, 210, 216)(Fig. 7; ¶¶0130, 0132-0133, 0136) on a display area of the interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶¶0130, 0132-0133, 0136).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Kim with the other embodiments of Kim to provide a method that: (i) displays a clearer image, because a stylus prevents smudges from a person’s fingers appearing on the interactive surface; and (ii) provides a more convenient way for a user to manipulate content, because a user need only move a stylus within a small area of the interactive surface to open an application.
Ganey discloses a user input passive device (¶0044, especially – “The screen 104 other touch sensitive area, in certain embodiments, may detect various forms of touch, such as from a finger or a hand, or from a passive object such as a stylus or pen”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Ganey to provide a method that is cheaper and more convenient, because the input device need not be provided with a power source. 

As to claim 3, Kim and Ganey teach the method of claim 1, as applied above.
Kim and Ganey further teach wherein the interpreting the change in the electrical characteristics(The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106, 0114, 0127-0128) comprises: determining, by the processing module, that the change in the electrical characteristic of the set of electrodes is one or more of: a change in self-capacitance and a change in mutual capacitance (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107, 0114, 0127-0128); and interpreting, by the processing module, the one or more of the change in self-capacitance and the change in mutual capacitance to be indicative of the user input passive device (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107, 0114, 0127-0128; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 1.

As to claim 4, Kim and Ganey teach the method of claim 1, as applied above.
The other embodiments of Kim further teach wherein the generating the digital pad(214)(Fig. 6; ¶0128) comprises: determining, by the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0125), a shape of the digital pad(214)(Figs. 1, 6; ¶¶0106, 0125, 0128) based on one or more of: a predetermined shape(Figs. 1, 6: 214; ¶¶0106-0107, 0125, 0128 – the processing module {Fig. 1: 110, 120, 0140} determines to display the digital pad {FIG. 6: 214} at a user specified location with a shape that is predetermined); a user defined shape; and a user input passive device shape.
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 1.

As to claim 5, Kim and Ganey teach the method of claim 1, as applied above.
The other embodiments of Kim further teach wherein the generating the digital pad(214)(Fig. 6; ¶0128) comprises: determining, by the processing module(110, 120, 140)(Fig. 1; ¶¶0106-0107, 0125), a size of the digital pad(214)(Figs. 1, 6; ¶¶0106, 0125, 0128) based on one or more of: a predetermined size(Figs. 1, 6: 214; ¶¶0106, 0125, 0128 – the processing module {Fig. 1: 110, 120, 140} determines to display the digital pad {FIG. 6: 214} at a user specified location with a size that is predetermined); a user defined size; and a user input passive device size.
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 1.

As to claim 6, Kim and Ganey teach the method of claim 1, as applied above.
Kim and Ganey further teach wherein the generating the digital pad(The other embodiment of Kim: Fig. 6: 214; ¶0128) comprises: generating, by the processing module(The other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0106-0107, 0125), one or more zones (The other embodiments of Kim: Figs. 6-7: 216; ¶¶0128, 0130, 0133) within the digital pad(The other embodiments of Kim: Figs. 6-7: 214, 216; ¶¶0128, 0130, 0133), wherein the one or more zones (The other embodiments of Kim: Figs. 6-7: 216; ¶¶0128, 0130, 0133) correspond to one or more user input passive device functions(The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color, size or outline changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044). 
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 1.

As to claim 7, Kim and Ganey teach the method of claim 6, as applied above.
Kim and Ganey further teach wherein the one or more user input passive device functions (The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044) include one or more of: a highlight function; a zoom function; a scroll function; and a selection function (The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 1.

As to claim 12, Kim and Ganey teach the method of claim 1 as applied above.
The other embodiments of Kim further teach further comprises: interpreting, by the processing module(110, 120, 140)(Figs. 1, 6-7: 214, 216; ¶¶0101, 0106-0107, 0128, 0130-0136), a touch input within the digital pad(214)(Figs. 1, 6-7: 110, 120, 140, 216; ¶¶0101, 0106-0107, 0128, 0130-0136) as a touch user input to manipulate data on the display area(204)(Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed.).
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 1.

As to claim 13, an embodiment of Kim discloses a method (Figs. 19c, 19d, 23b: 5100, 5200, 6200, 6300; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} is used to detect a touch position as well as a touch pressure) comprises: transmitting, by a plurality of drive sense circuits, a plurality of signals on a plurality of electrodes(5100/6200 or 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} inherently includes circuits in the form of wires/electrical connections being used to drive capacitive signals onto the first electrodes or second electrodes with changes in capacitive detected by the other of the first and second electrodes in which circuits in the form of wires/electrical connections carry these sensed changes to a processor to analyze them to detect one or more touch inputs); detecting, by a set of drive sense circuits of the plurality of drive sense circuits, a change in electrical characteristics of a set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance inherently includes a touch input being sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes) of the plurality of electrodes(5100/6200 or 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067); interpreting, by the processor, the change in the electrical characteristics of the set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067) to be caused by a user input (Figs. 19c, 19d, 23b; ¶¶0052, especially – “stylus”, 0064, 0066-0067 - one of 5100/6200 and one of 5200/6300 – mutual capacitance inherently includes a touch input, such as by a stylus, is inherently sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes). 
	The embodiment of Kim does not expressly disclose an interactive display device; the processing module, wherein the user input indicates the creation of a digital pad for use with a user input passive device on an interactive surface of the interactive display device; generating, by the processing module, the digital pad on the interactive surface in accordance with the user input; and interpreting, by the processing module, one or more user inputs received from the user input passive device on the digital pad as one or more functions to manipulate data on a display area of the interactive display device. 
Other embodiments of Kim teach an interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶¶0094-0095, 0130); the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107), wherein the user input (Fig. 5: VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128) indicates the creation of a digital pad(214)(Fig. 5; ¶¶0127-0128) for use with a user input device(stylus)(Fig. 5; ¶¶0114, especially – “stylus pen”, 0129-0136) on an interactive surface(204)(Fig. 7: 210, 216: VIRTUAL TOUCH PAD; ¶¶0127-0128, 0130) of the interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶0130); generating, by the processing module(110, 120)(Fig. 1; ¶¶0106-0107, 0125), the digital pad(214)(Fig. 6; ¶0128) on the interactive surface(204)(Figs. 6-7: 210, 216; ¶¶0128, 0130) in accordance with the user input (Fig. 5: VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128); and interpreting, by the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0131-0132, 0134-0135, 0137), one or more user inputs received from the user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0130-0136) on the digital pad(214)(Fig. 7; ¶¶0130-0136) as one or more functions to manipulate data(204, 210, 216)(Fig. 7; ¶¶0130, 0132-0133, 0136) on a display area of the interactive display device (100)(Figs. 1; 5-7: 210, 216; ¶¶0130, 0132-0133, 0136).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Kim with the other embodiments of Kim to provide a method that: (i) displays a clearer image, because a stylus prevents smudges from a person’s fingers appearing on the interactive surface; and (ii) provides a more convenient way for a user to manipulate content, because a user need only move a stylus within a small area of the interactive surface to open an application.
Ganey discloses a user input passive device (¶0044, especially – “The screen 104 other touch sensitive area, in certain embodiments, may detect various forms of touch, such as from a finger or a hand, or from a passive object such as a stylus or pen”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Ganey to provide a method that is cheaper and more convenient, because the input device need not be provided with a power source. 

As to claim 14, Kim and Ganey teach the method of claim 13, as applied above.
Kim and Ganey further teach wherein the user input (Other embodiments of Kim: Fig. 5: VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128; Ganey: ¶0044) includes one or more of: a touch input; and a user input passive device input (Other embodiments of Kim: Fig. 5: VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128; Ganey: ¶0044). 
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 13.

	As to claim 15, an embodiment of Kim discloses a surface including a plurality of electrodes(5100/6200, 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} is used to detect a touch position as well as a touch pressure, in which the first and second electrodes are in the same layer); a plurality of drive-sense circuits coupled to the plurality of electrodes(5100/6200, 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance between first electrodes {Figs. 19c, 19d, 23b: 5100, 6200} and second electrodes {Figs. 19c, 19d, 23b: 5200, 6300} inherently includes circuits in the form of wires/electrical connections being used to drive capacitive signals onto the first electrodes or second electrodes with changes in capacitive detected by the other of the first and second electrodes in which circuits in the form of wires/electrical connections carry these sensed changes to a processor to analyze them to detect one or more touch inputs) wherein, the plurality of drive-sense circuits is operable to: transmit a plurality of signals on the plurality of electrodes(5100/6200, 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067), wherein a set of drive-sense circuits of the plurality of drive-sense circuits is operable to detect a change in electrical characteristics of a set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067 – mutual capacitance inherently includes a touch input being sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes) of the plurality of electrodes(5100/6200 or 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067); and a processor operably coupled to the plurality of drive-sense circuits (Figs. 19c, 19d, 23b: 5100/6200, 5200/6300; ¶¶0064, 0066-0067), wherein, the processor is operable to: receive, from the set of drive-sense circuits of the plurality of drive-sense circuits (Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067), the plurality of signals representative of the change in the electrical characteristic of the set of electrodes(one of 5100/6200 and one of 5200/6300)(Figs. 19c, 19d, 23b; ¶¶0064, 0066-0067); interpret the change in the electrical characteristics of the set of electrodes to be caused by a user input device (Figs. 19c, 19d, 23b; ¶¶0052, especially – “stylus”, 0064, 0066-0067 - one of 5100/6200 and one of 5200/6300 – mutual capacitance inherently includes a touch input, such as by a stylus, is inherently sensed by a processor due to a change in capacitance at a location overlapped by one of the driven electrodes and one of the sensed electrodes).
	The embodiment of Kim does not expressly disclose an interactive display device includes: an interactive surface; and a processing module, wherein, the processing module is operable to: interpret the change in the electrical characteristics caused by a user input passive device in close proximity to the interactive surface; generate a digital pad on the interactive surface for interaction with the user input passive device; and interpret user inputs received from the user input passive device in close proximity to the digital pad as functions to manipulate data on a display area of the interactive display device.
Other embodiments of Kim teach an interactive display device(100)(Figs. 1; 5-7: 210, 216; ¶¶0094-0095, 0130) includes: an interactive surface(204)(Fig. 7: 210, 216: VIRTUAL TOUCH PAD; ¶¶0127-0128, 0130); and a processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0125), wherein, the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0131-0132, 0134-0135, 0137) is operable to: interpret the change in the electrical characteristics caused by a user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0124, 0126) in close proximity to the interactive surface (204)(Fig. 7: 210, 216: VIRTUAL TOUCH PAD; ¶¶0124, 0126); generate a digital pad(214)(Fig. 6; ¶0128) on the interactive surface(204)(Figs. 6-7: 210, 216; ¶¶0128, 0130) for interaction with the user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0130-0132); and interpret user inputs received from the user input device(stylus)(Fig. 7: 210, 216; ¶¶0114, especially – “stylus pen”, 0130-0136) in close proximity to the digital pad(214)(Fig. 7; ¶¶0130-0136) as functions to manipulate data(204, 210, 216)(Fig. 7; ¶¶0130, 0132-0133, 0136) on a display area of the interactive display device(100)(Figs. 1; 5-7: 210, 216; 0130, 0132-0133, 0136).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Kim with the other embodiments of Kim to provide a surface that: (i) displays a clearer image, because a stylus prevents smudges from a person’s fingers appearing on the interactive surface; and (ii) provides a more convenient way for a user to manipulate content, because a user need only move a stylus within a small area of the interactive surface to open an application.
Ganey discloses a user input passive device (¶0044, especially – “The screen 104 other touch sensitive area, in certain embodiments, may detect various forms of touch, such as from a finger or a hand, or from a passive object such as a stylus or pen”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Ganey to provide an interactive display device that is cheaper and more convenient, because the input device need not be provided with a power source. 

As to claim 17, Kim and Ganey teach the interactive display device of claim 15, as applied above.
Kim and Ganey further teach wherein the processing module is further operable to interpret the change in the electrical characteristics (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107, 0114, 0127-0128) by: determining that the change in the electrical characteristic of the set of electrodes is one or more of: a change in self-capacitance and a change in mutual capacitance (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107, 0114, 0127-0128); and interpreting the one or more of the change in self-capacitance and the change in mutual capacitance to be indicative of the user input passive device (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0064, 0066-0067; the other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107, 0114, 0127-0128; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 15.

As to claim 18, Kim and Ganey teach the interactive display device of claim 15, as applied above.
The other embodiments of Kim further teach wherein the processing module(110, 120, 140)(Fig. 1; ¶¶0101, 0106-0107, 0125) is further operable to generate the digital pad(214)(Fig. 6; ¶0128) by: determining a shape of the digital pad(214)(Figs. 1, 6; ¶¶0106, 0125, 0128) based on one or more of: a predetermined shape(Figs. 1, 6: 214; ¶¶0106-0107, 0125, 0128 – the processing module {Fig. 1: 110, 120, 0140} determines to display the digital pad {FIG. 6: 214} at a user specified location with a shape that is predetermined); a user defined shape; and a user input passive device shape[.]
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 15.

As to claim 19, Kim and Ganey teach the interactive display device of claim 15, as applied above.
The other embodiments of Kim further teach wherein the processing module(110, 120, 140)(Fig. 1; ¶¶0106-0107, 0125) is further operable to generate the digital pad(214)(Fig. 6; ¶0128) by: determining, by the processing module(110, 120, 140)(Fig. 1; ¶¶0106-0107, 0125), a size of the digital pad(214)(Figs. 1, 6; ¶¶0106, 0125, 0128) based on one or more of: a predetermined size(Figs. 1, 6: 214; ¶¶0106, 0125, 0128 – the processing module {Fig. 1: 110, 120, 140} determines to display the digital pad {FIG. 6: 214} at a user specified location with a size that is predetermined); a user defined size; and a user input passive device size. 
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 15.

As to claim 20, Kim and Ganey teach the interactive display device of claim 15, as applied above.
Kim and Ganey further teach wherein the processing module (The other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0106-0107, 0125) is further operable to generate the digital pad (The other embodiment of Kim: Fig. 6: 214; ¶0128) by: generating one or more zones (The other embodiments of Kim: Figs. 6-7: 216; ¶¶0128, 0130, 0133) within the digital pad (The other embodiments of Kim: Figs. 6-7: 214, 216; ¶¶0128, 0130, 0133), wherein the one or more zones (The other embodiments of Kim: Figs. 6-7: 216; ¶¶0128, 0130, 0133) correspond to one or more user input passive device functions (The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color, size or outline changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 15.

As to claim 21, Kim and Ganey teach the interactive display device of claim 20, as applied above.
Kim and Ganey further teach wherein the one or more user input passive device functions (The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044) include one or more of: a highlight function; a zoom function; a scroll function; and a selection function (The other embodiment of Kim: Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 15.

As to claim 26, Kim and Ganey teach the interactive display device of claim 15, as applied above.
The other embodiments of Kim further teach wherein the processing module (110, 120, 140)(Figs. 1, 6-7: 214, 216; ¶¶0101, 0106-0107, 0128, 0130-0136) is further operable to: interpret a touch input within the digital pad(214)(Figs. 1, 6-7: 110, 120, 140, 216; ¶¶0101, 0106-0107, 0128, 0130-0136) as a touch user input to manipulate data on the display area(204)(Figs. 6-7: 214, 216; ¶¶0114, 0128, 0130, 0132-0133, 0136 – stylus can select each of the icons {Fig. 7: 210 and 216} with one level of pressure resulting in the selected icons’ color changing and then execute the selected icons with another level of pressure resulting in a change in content displayed.).
The motivation to combine the further teachings of the other embodiment of Kim is the same as the reasoning set forth above for claim 15.
6.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2015/0153951 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2011/0169749 A1 to Ganey et al. (“Ganey”) as applied to claims 1 and 15 above, in view of Multitouch Coffee Table, February 11, 2014, https://www.youtube.com/watch?v=x2RwzFAcKrU.
As to claim 2, Kim and Ganey teach the method of claim 1, as applied above.
Kim and Ganey do not expressly disclose wherein the interactive display device includes one or more of: a coffee table; a dining table; a bar; a desk; a conference table; an end table; a nightstand; a cocktail table; a podium; and a product display table.

    PNG
    media_image7.png
    904
    1428
    media_image7.png
    Greyscale

Multitouch Coffee Table discloses wherein the interactive display device (see above image) includes one or more of: a coffee table (see above image); a dining table; a bar; a desk; a conference table; an end table; a nightstand; a cocktail table; a podium; and a product display table.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Multitouch Coffee Table to provide a method that allows a user to view content on a larger display surface.

As to claim 16, Kim and Ganey teach the interactive display device of claim 15, as applied above.
Kim and Ganey do not expressly disclose wherein the interactive display device includes one or more of: a coffee table; a dining table; a bar; a desk; a conference table; an end table; a nightstand; a cocktail table; a podium; and a product display table.
Multitouch Coffee Table discloses wherein the interactive display device (see above image) includes one or more of: a coffee table (see above image); a dining table; a bar; a desk; a conference table; an end table; a nightstand; a cocktail table; a podium; and a product display table.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Multitouch Coffee Table to provide an interactive display device that allows a user to view content on a larger display surface.
7.	Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2015/0153951 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2011/0169749 A1 to Ganey et al. (“Ganey”) as applied to claims 1 and 15 above, in view of U.S. Patent Pub. No. 2013/0002562 A1 to Leskela et al. (“Leskela”).
As to claim 8, Kim and Ganey teach the method of claim 1 as applied above.
Kim and Ganey do not expressly disclose generating, by the processing module, a virtual keyboard on the interactive surface based on one or more of: detection of the user input passive device, generation of the digital pad, a default setting, and a user input.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Leskela discloses generating, by the processing module(125)(FIG. 1; ¶0032), a virtual keyboard (FIGs. 1, 9: 940; ¶¶0032, 0102-0105) on the interactive surface(150, 892)(FIGs. 1 and 8I; ¶¶0035, 0103) based on one or more of: detection of the user input passive device, generation of the digital pad, a default setting, and a user input (FIGs. 8I and 9: 896, 920; ¶¶0102-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Leskela to provide a method that allows a user to customize the size of a typing area type (¶¶0102-0105) to the size of her/his fingers to allow the comfortable typing of information such as an e-mail message.

As to claim 9, Kim, Ganey and Leskela teach the method of claim 8, as applied above.
Leskela further discloses wherein the generating the virtual keyboard(FIG. 9: 940; ¶¶0101-0105) includes: determining, by the processing module(125)(FIG. 1; ¶0032), a location of the virtual keyboard (FIG. 9: 940; ¶¶0101-0105) on the interactive surface(150, 892)(FIGs. 1 and 8I; ¶¶0035, 0103) based on one or more of: a digital pad location, available space of the interactive surface, and user information(896, 920)(FIGs. 8I, 9; ¶¶0102-0105).
The motivation to combine Leskela is set forth above for claim 8.

As to claim 22, Kim and Ganey teach the interactive display device of claim 15, as applied above.
Kim and Ganey do not expressly disclose wherein the processing module is further operable to: generate a virtual keyboard on the interactive surface based on one or more of: detection of the user input passive device, generation of the digital pad, a default setting, and a user input. 
Leskela discloses wherein the processing module(125)(FIG. 1; ¶0032) is further operable to: generate a virtual keyboard (FIGs. 1, 9: 940; ¶¶0032, 0102-0105) on the interactive surface(150, 892)(FIGs. 1 and 8I; ¶¶0035, 0103) based on one or more of: detection of the user input passive device, generation of the digital pad, a default setting, and a user input(FIGs. 8I and 9: 896, 920; ¶¶0102-0105).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Leskela to provide an interactive display device that allows a user to customize the size of a typing area type (¶¶0102-0105) to the size of her/his fingers to allow the comfortable typing of information such as an e-mail message.

As to claim 23, Kim, Ganey and Leskela teach the interactive display device of claim 22, as applied above.
Leskela further discloses wherein the processing module(125)(FIG. 1; ¶0032) is further operable to generate the virtual keyboard (FIGs. 1, 9: 940; ¶¶0032, 0102-0105) by: determining a location of the virtual keyboard (FIG. 9: 940; ¶¶0101-0105) on the interactive surface(150, 892)(FIGs. 1 and 8I; ¶¶0035, 0103) based on one or more of: a digital pad location, available space of the interactive surface, and user information(896, 920)(FIGs. 8I, 9; ¶¶0102-0105).
The motivation to combine Leskela is set forth above for claim 22.
8.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2015/0153951 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2011/0169749 A1 to Ganey et al. (“Ganey”) as applied to claims 1 and 15 above, in view of U.S. Patent Pub. No. 2011/0248838 A1 to Krahenbuhl et al. (“Krahenbuhl”).
As to claim 10, Kim and Ganey teach the method of claim 1 as applied above.
Kim and Ganey do not expressly disclose further comprises: determining, by the processing module, an amount of available space of the interactive surface of the interactive display device; and dynamically adjusting, by the processing module, the digital pad based on the amount of the available space.  

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Krahenbuhl discloses further comprises: determining, by the processing module(104)(FIG. 1: 107; ¶¶0060-0061), an amount of available space of the interactive surface(101, 401, 701)(FIGs. 1, 4, 8-9: 102, 802; ¶¶0045, 0061-0062, 0084-0085, 0094-0095) of the interactive display device(100, 400, 700)(FIGs. 1, 4, 8-9; ¶¶0071, 0086, 0091, 0094); and dynamically adjusting (FIGs. 1, 4, 8-9; ¶¶0071, 0086, 0091, 0094), by the processing module(104)(FIG. 1: 107; ¶¶0060-0061), the app(App 3)(FIGs. 7-9; ¶¶0093-0095) based on the amount of the available space (FIGs. 8-9: 701; ¶¶0086, 0094-0095).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Krahenbuhl to provide a method that presents displayed data to optimize overall visibility to the user (¶0086).

As to claim 24, Kim and Ganey teach the interactive display device of claim 15, as applied above.
Kim and Ganey do not expressly disclose wherein the processing module is further operable to: determine an amount of available space of the interactive surface of the interactive display device; and dynamically adjust the digital pad based on the amount of the available space.
Krahenbuhl discloses wherein the processing module (104)(FIG. 1: 107; ¶¶0060-0061) is further operable to: determine an amount of available space of the interactive surface(101, 401, 701)(FIGs. 1, 4, 8-9: 102, 802; ¶¶0045, 0061-0062, 0084-0085, 0094-0095) of the interactive display device(100, 400, 700)(FIGs. 1, 4, 8-9; ¶¶0071, 0086, 0091, 0094); and dynamically adjust (FIGs. 1, 4, 8-9; ¶¶0071, 0086, 0091, 0094) the app(App 3)(FIGs. 7-9; ¶¶0093-0095) based on the amount of the available space (FIGs. 8-9: 701; ¶¶0086, 0094-0095).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Ganey with Krahenbuhl to provide an interactive display device that presents displayed data to optimize overall visibility to the user (¶0086).
9.	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2015/0153951 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2011/0169749 A1 to Ganey et al. (“Ganey”) as applied to claims 1 and 15 above, in view of an additional embodiment of Kim.
As to claim 11, Kim and Ganey teach the method of claim 1 as applied above.
The cited embodiments of Kim and Ganey further teach further comprises: detecting, by the processing module (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0052, especially – “stylus”, 0064, 0066-0067; the other embodiments of Kim: Figs. 1, 5-7: 110, 120, 140: VIRTUAL TOUCH PAD; ¶¶0101, 0106-0107, 0114, especially – “stylus pen”, 0127-0128, 0130-0136), that the user input passive device is obstructing at least a portion of the display area of the interactive surface (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044); and while the user input passive device is obstructing the at least the portion of the display area (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 1.
The cited embodiments of Kim and Ganey do not expressly disclose and while the user input passive device is obstructing the at least the portion of the display area: disabling, by the processing module, the digital pad.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

An additional embodiment of Kim teaches and while the touch input is obstructing the at least the portion of the display area(204)(Fig. 12: 214; ¶¶0156-0158): disabling, by the processor, the digital pad(214)(Fig. 12; ¶¶0156-0158 – inherently a processor exists to cause the disabling of the display of the digital pad).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Kim and Ganey with the additional embodiment of Kim to provide a method that allows a user to declutter the display area when not using the digital pad to thereby have more display area to carry out another operation such as viewing photos.
The cited embodiments of Kim, Ganey and the additional embodiment of Kim teach and while the user input passive device is obstructing the at least the portion of the display area (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044; the additional embodiment of Kim: Fig. 12: 214; ¶¶0156-0158) disabling, by the processing module, the digital pad(The other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107; the additional embodiment of Kim: Fig. 12: 204; ¶¶0156-0158).

As to claim 25, Kim and Ganey teach the interactive display device of claim 15, as applied above.
The cited embodiments of Kim and Ganey further teach wherein the processing module is further operable (The embodiment of Kim: Figs. 19c, 19d, 23b: one of 5100/6200 and one of 5200/6300; ¶¶0052, especially – “stylus”, 0064, 0066-0067; the other embodiments of Kim: Figs. 1, 5-7: 110, 120, 140: VIRTUAL TOUCH PAD; ¶¶0101, 0106-0107, 0114, especially – “stylus pen”, 0127-0128, 0130-0136) to: detect that the user input passive device is obstructing at least a portion of the display area of the interactive surface (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044); (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044).
The motivation to combine the further teachings of the other embodiment of Kim and Ganey is the same as the reasonings set forth above for claim 15.
The cited embodiments of Kim and Ganey do not expressly disclose and while the user input passive device is obstructing the at least the portion of the display area: disable the digital pad.
An additional embodiment of Kim teaches and while the touch input is obstructing the at least the portion of the display area(204)(Fig. 12: 214; ¶¶0156-0158): disabling, by the processor, the digital pad(214)(Fig. 12; ¶¶0156-0158 – inherently a processor exists to cause the disabling of the display of the digital pad).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Kim and Ganey with the additional embodiment of Kim to provide an interactive display device that allows a user to declutter the display area when not using the digital pad to thereby have more display area to carry out another operation such as viewing photos.
The cited embodiments of Kim, Ganey and the additional embodiment of Kim teach and while the user input passive device is obstructing the at least the portion of the display area (the other embodiments of Kim: Fig. 5: stylus, VIRTUAL TOUCH PAD; ¶¶0114, especially – “stylus pen”, 0127-0128 – stylus obstructs portion of display area {Fig. 5: 204} that displays VIRTUAL TOUCH PAD; Ganey: ¶0044; the additional embodiment of Kim: Fig. 12: 214; ¶¶0156-0158) disabling, by the processing module, the digital pad(The other embodiments of Kim: Fig. 1: 110, 120, 140; ¶¶0101, 0106-0107; the additional embodiment of Kim: Fig. 12: 204; ¶¶0156-0158).
Other Relevant Prior Art
10.	Other relevant prior art includes:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(i)	U.S. Patent Pub. No. 2017/0357403 A1 to Geary et al. discloses a virtual touchpad(405)(FIG. 4A; ¶0108) that receives input from a finger or stylus (FIG. 4A: 405; ¶¶0108, 0113).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2011/0007008 A1 to Algreatly discloses a virtual touchpad(190)(FIG. 4; ¶0019) that includes zones(Icon 01-Icon06)(190)(FIG. 4; ¶0019) corresponding to functions (FIG. 4: Icon 01-Icon06; FIG. 4; ¶0019).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2013/0038579 A1 to Boyd et al. discloses a passive input device(14)(Fig. 1; ¶¶0041, 0043).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692